Exhibit 10.1 Guaranty Federal BancShares, inc. 2 1. Purposes The purposes of the Guaranty Federal Bancshares, Inc. 2015 Equity Plan (the “Plan”) are to (a)promote the long-term success of Guaranty Federal Bancshares, Inc. and to increase stockholder value by providing Eligible Employees and Directors with incentives to contribute to the long-term growth and profitability of the Company and (b)assist the Company in attracting, retaining and motivating highly qualified individuals. No new awards will be made under the Guaranty Federal Bancshares, Inc. 2010 Equity Plan (the “Prior Plan”) on or after the effective date of this Plan, and the Prior Plan shall remain in effect only so long as awards made under the Prior Plan remain outstanding. 2. Definitions For purposes of the Plan, the following terms shall be defined as follows: " Award " means an award made pursuant to the terms of the Plan to an Eligible Individual in the form of Stock Options, Stock Appreciation Rights, Stock Awards, Restricted Stock, Performance Units or Other Awards. " Award Document " means an award agreement approved in accordance with Section3 which sets forth the terms and conditions of the Award to the Participant. An Award Document may be in the form of (i)an agreement between the Company which is executed by an officer on behalf of the Company and is signed by the Participant or (ii)a certificate issued by the Company which is executed by an officer on behalf of the Company but does not require the signature of the Participant. " Board " means the Board of Directors of the Company. "Cause" means the termination of Employee's employment as a result of: (i)an act or acts of dishonesty undertaken by such Employee and intended to result in gain or personal enrichment of the Employee, (ii)persistent failure to perform the duties and obligations of such Employee which is not remedied in a reasonable period of time after receipt of written notice from Employer, (iii)taking unnecessary and excessive risks that threaten the value of the financial institution, (iv) violation of confidentiality or proprietary information obligations to or agreements entered into with the Employer, (v)use, sale or distribution of illegal drugs on the Employer's premises, (vi)threatening, intimidating or coercing or harassing fellow employees, or (vii)the conviction of such Employee of a felony. "Change in Control" means and includes each of the following: (i) A transaction or series of transactions (other than an offering of Common Stock to the general public through a registration statement filed with the Securities and Exchange Commission) whereby any “person” or related “group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its subsidiaries, an employee benefit plan maintained by the Company or any of its subsidiaries, or a “person” that, prior to such transaction, directly or indirectly controls, is controlled by, or is under common control with, the Company) directly or indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company possessing more than fifty percent (50%) of the total combined voting power of the Company’s securities outstanding immediately after such acquisition; or (ii) The date a majority of the members of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Board before the date of the appointment or election; or (iii) The consummation by the Company (whether directly involving the Company or indirectly involving the Company through one or more intermediaries) of a merger, consolidation, reorganization, or business combination; a sale or other disposition of all or substantially all of the Company’s assets; the acquisition of assets or stock of another entity, in each case other than a transaction (x) which results in the Company’s voting securities outstanding immediately before the transaction continuing to represent (either by remaining outstanding or by being converted into voting securities of the Company or the person that, as a result of the transaction, controls, directly or indirectly, the Company or owns, directly or indirectly, all or substantially all of the Company’s assets or otherwise succeeds to the business of the Company (the Company or such person, the “Successor Entity”)) directly or indirectly, at least 50% of the combined voting power of the Successor Entity’s outstanding voting securities immediately after the transaction, and (y) after which no person or group beneficially owns voting securities representing 50% or more of the combined voting power of the Successor Entity; provided, however, that no person or group shall be treated for purposes of this section as beneficially owning 50% or more of combined voting power of the Successor Entity solely as a result of the voting power held in the Company prior to the consummation of the transaction. "Code " means the Internal Revenue Code of 1986, as amended, and the applicable rulings and regulations (including any proposed regulations) thereunder. " Committee " means the compensation committee of the Board, any successor committee thereto or any other committee appointed from time to time by the Board to administer the Plan. The Committee shall consist of at least two independent Board members and shall serve at the pleasure of the Board. " Common Stock " means the common stock, par value $0.10 per share, of the Company. In the event the Company has more than one class of Common Stock, the class of Common Stock shall be as designated in the Award Document. " Company " means Guaranty Federal Bancshares, Inc., a Delaware corporation. “ Director” means any individual who is a member of the Board but is not an Employee. "Eligible Individuals" means Employees and Directors. "Employee" means any person employed by the Company or any Subsidiary. A Participant shall not cease to be an Employee in the case of (i)any leave of absence approved by the Company or (ii)transfers between locations of the Company or between the Company, any Subsidiary, or any successor. For purposes of Incentive Stock Options, no such leave may exceed ninety (90)days, unless reemployment upon expiration of such leave is guaranteed by statute or contract. If reemployment upon expiration of a leave of absence approved by the Company is not so guaranteed, three months after such ninety (90)day leave, any Incentive Stock Option held by the Participant shall cease to be treated as an Incentive Stock Option and shall be treated for tax purposes as a Nonqualified Stock Option. Neither service as a director nor payment of a director's fee by the Company or a Subsidiary shall be sufficient to constitute "employment" by the Company or a Subsidiary. "Employer" means the Company or a Subsidiary, as applicable, that employs the particular Employee. " Exchange Act " means the Securities Exchange Act of 1934, as amended, and the applicable rulings and regulations thereunder. " Fair Market Value " means, with respect to a share of Common Stock as of the relevant date of determination, an amount equal to the closing price per share of Common Stock on the NASDAQ Global Market or other NASDAQ market and any successor thereto (or on any national securities exchange) on that date or, if no closing price is reported for that date, the closing price on the next preceding date for which a closing price was reported. If shares of Common Stock are no longer traded on the NASDAQ Global Market or other NASDAQ market and any successor thereto (or on any national securities exchange), but are traded over-the-counter (including on the Over-the-Counter Bulletin Board), then the Fair Market Value shall be the mean between the last reported bid and asked prices quoted for such date by the principal automated inter-dealer quotation system on which such Common Stock is quoted or, if Common Stock is not quoted on any such system, by the “Pink Sheets” published by the National Quotation Bureau, or through any successor system. If there are no reported bid or asked prices for the Common Stock on the date of determination, then the Fair Market Value shall be the mean between the last reported bid and asked prices on the last preceding date for which such bid and asked prices exist. If, on the particular date, the Common Stock is neither listed nor admitted to trading on the NASDAQ Global Market or other NASDAQ market and any successor thereto, any national securities exchange, or over-the-counter, then the Fair Market Value shall be determined by the Committee in good faith on such basis and taking into account such factors as the Committee shall deem appropriate. Notwithstanding the foregoing, the definition of “Fair Market Value” shall be determined in a manner consistent with Section 409A, as necessary to avoid violation of or the application of Section 409A to any Award made under the Plan. "Good Reason" for voluntary resignation in connection with a Change in Control means (i) a material adverse change in Employee’s duties or responsibilities as of the Change in Control (or as the same may be increased from time to time thereafter); provided, however, that Good Reason shall not be deemed to occur upon a change in Employee’s reporting structure, upon a change in Employee’s duties or responsibilities that is a result of the Company no longer being a publicly traded entity and does not involve any other event set forth in this paragraph, or upon a change in Employee’s duties or responsibilities that is part of an across-the-board change in duties or responsibilities of employees at Employee’s level; (ii) any material reduction in Employee’s annual base salary in effect as of the Change in Control (or as the same may be increased from time to time thereafter); provided, however, that Good Reason shall not include such a reduction of less than 10% that is part of an across-the-board reduction applicable to employees at Employee’s level; or (iii) without the Employee's express written consent, the Employer requires the Employee to change the location of his or her job or office, so that he or she will be based at a location more than fifty (50)miles from the location of his or her job or office immediately prior to the Change in Control. Notwithstanding the foregoing, Employee must provide notice of termination of employment to the Company within 90 days of Employee’s knowledge of an event constituting Good Reason or such event shall not constitute Good Reason under this Plan. The Company shall have a period of 30 days to cure any such event without triggering the obligations under this Plan. " Incentive Stock Option " means a Stock Option which is an "incentive stock option" within the meaning of Section422 of the Code and designated by the Committee as an Incentive Stock Option in an Award Document. " Nonqualified Stock Option " means a Stock Option which is not an Incentive Stock Option. " Other Award " means any other form of award authorized under Section13 of the Plan. " Participant " means an Eligible Individual to whom an Award has been granted under the Plan. " Performance Unit " means a performance unit granted to an Eligible Individual pursuant to Section12 hereof which is subject to performance criteria. " Plan " means this Guaranty Federal Bancshares, Inc. 2015 Equity Plan. “Prior Plan” means the Guaranty Federal Bancshares, Inc. 2010 Equity Plan. " Restricted Stock " means Common Stock granted to an Eligible Individual pursuant to Section11 hereof which is subject to restrictions. " Retirement " means age 65 or over age 55 with twenty years of service. " Stock Appreciation Right " means a right to receive all or some portion of the appreciation on shares of Common Stock granted to an Eligible Individual pursuant to Section9 hereof. " Stock Award " means a share of Common Stock granted to an Eligible Individual for no consideration other than the provision of services or offer for sale to an Eligible Individual at a purchase price determined by the Committee, in either case pursuant to Section10 hereof. " Stock Option " means an Award to purchase shares of Common Stock granted to an Eligible Individual pursuant to Section8 hereof. " Subsidiary " means a "subsidiary corporation”, whether now or hereafter existing, as defined in Section424(f) of the Code. " Substitute Award " means an Award granted upon assumption of, or in substitution for, outstanding awards previously granted by a company or other entity in connection with a corporate transaction, such as a merger, combination, consolidation or acquisition of property or stock. 3. Administration of the Plan a.
